
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.15


CHANGE OF CONTROL AGREEMENT


 
   
   


--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   
Dear
 
 
 
:    

--------------------------------------------------------------------------------

   

        This Change of Control Agreement ("Agreement") is entered into effective
this            day of                        , 2002 between you and Dole Food
Company, Inc. You are a key executive at Dole and an integral part of its
management. We recognize that the possibility of a change of control of Dole may
result in the departure or distraction of management to the detriment of Dole
and its stockholders. We wish to assure you of fair severance should your
employment terminate in specified circumstances following a change of control of
Dole and to assure you of certain other benefits upon a change of control. The
capitalized terms used in this Agreement either are defined in the Appendices at
the end of this Agreement or otherwise are defined in the body of this
Agreement. In consideration of your continued employment with Dole and other
good and valuable consideration, you and Dole agree as follows:

        1.    Benefits Following Change of Control and Termination of
Employment:    

        (a)  If, during the period beginning on the Change of Control Date and
ending on the second anniversary of the date on which the Change of Control
becomes effective (a "Protected Period"), your employment is terminated, you (or
your beneficiaries, if you are deceased at the time of payment) will receive the
amounts and benefits stated in Exhibit A attached at the end of this letter
agreement, unless your employment is (i) Terminated by us for Cause or
(ii) Terminated by you other than for Good Reason, in which event, section 1(b)
will control. A termination to which this section 1(a) and Exhibit A applies is
called a "Qualified Termination." For all purposes of this Agreement, if a
Fundamental Transaction or an Asset Sale becomes effective or is consummated
that constitutes a Change of Control, you shall be deemed for all purposes of
this Agreement to be employed by the Corporation on the Change of Control Date
if you were employed by the Corporation on the later of (x) the date of the
first public disclosure that an agreement with respect to such Fundamental
Transaction or Asset Sale has been entered into or (y) the date that is 270
calendar days prior to the date on which such Fundamental Transaction or Asset
Sale becomes effective or is consummated, and the Change of Control Date shall
be deemed to be such later date, if, after such later date and prior to the date
on which such Fundamental Transaction or Asset Sale becomes effective or is
consummated, your employment with Dole is either (1) Terminated by you on
account of an event or events that would constitute Good Reason if such event or
events occurred after a Change of Control Date, or (2) Terminated by us other
than on account of an event or events that would constitute Cause if such event
or events occurred after a Change of Control Date.

        (b)  If, during a Protected Period, your employment is (i) Terminated by
us for Cause or (ii) Terminated by you other than for Good Reason, this
Agreement will terminate and our only obligation to you under this Agreement
will be the timely payment of Accrued Obligations. If your employment is
terminated because of death, we will pay the Accrued Obligations to your estate
or beneficiary, as applicable, in a lump sum in cash or equivalent within
30 days of the date on which we are first informed of your death.

        (c)  Any amount payable under this Agreement that is not paid when due
will accrue interest at the prime rate as from time to time in effect at Wells
Fargo Bank, N.A., or its successors or assigns, until paid in full.

1

--------------------------------------------------------------------------------




        2.    Termination:    For all purposes of this Agreement, if your
employment is terminated during a Protected Period (a "Termination"), the
Termination will fall into one of four possible categories: (a) Termination by
us for Cause; (b) Termination by us other than for Cause; (c) Termination by you
for Good Reason; and (d) Termination by you other than for Good Reason. Any
Termination by us for Cause other than by your death, or Termination by you for
Good Reason, shall be communicated by Notice of Termination to the other party
hereto given in accordance with section 15. This Agreement is intended by you
and us only to define the different ways in which your employment can terminate
during a Protected Period and the exclusive consequences of that termination in
terms of payments by us. Nothing in this Agreement shall (1) be construed as
creating an express or implied contract of employment, changing your status as
an employee at will, giving you any right to be retained in the employ of Dole,
or giving you the right to any particular level of compensation or benefits nor
(2) interfere in any way with the right of Dole to terminate your employment at
any time with or without Cause, subject in either case to any express payment
obligations of Dole under Section 1 and Exhibit A in the case of a Termination.

        3.    No Mitigation of Damages; Withholding.    

        (a)  Your rights under this Agreement will be considered severance pay
in consideration of your past service and your continued service from the date
of this Agreement. You will not have any duty to mitigate your damages or reduce
our payments to you under this Agreement by seeking future employment. The
amounts payable to you under this Agreement will not be reduced or subject to
repayment to us as a result of any compensation you may receive from future
employment.

        (b)  All payments required to be made by us to you under this Agreement
will be subject to the withholding of such amounts, if any, relating to tax and
other payroll deductions as we may reasonably determine we should withhold
pursuant to law or regulation.

        (c)  Except as set forth in Exhibit A, our obligation to make the
payments provided for in this Agreement and otherwise to perform our obligations
under this Agreement will not be subject to any set-off, counterclaim,
recoupment, defense or other claim, right or action that we may have against
you.

        4.    Release.    Notwithstanding anything to the contrary in this
Agreement, our obligation to make any payment provided for in this Agreement
upon or after a termination of service is expressly made subject to and
conditioned upon (a) your prior execution of a release substantially in the form
of Exhibit C, attached at the end of this Agreement, within 90 days after the
date of Termination and (b) your non-revocation of such release in accordance
with its terms. Pending the delivery of the release and expiration of any and
all applicable statutory waiting periods, no such payment will be due hereunder.

        5.    Indemnification:    In any circumstance where, under our
certificate of incorporation orby-laws, we have the power to indemnify or
advance expenses to you in respect of any judgments, fines, settlements, losses,
costs or expenses (including attorneys' fees) of any nature relating to or
arising out of your activities as an agent, employee, officer or director of
Dole or in any other capacity on behalf of or at the request of Dole, we agree
that, if you have undergone a Qualified Termination, we will promptly, on
written request, indemnify and advance expenses to you to the fullest extent
permitted by applicable law, including but not limited to making such findings
and determinations and taking any and all such actions as we may, under
applicable law, be permitted to have the discretion to take so as to effectuate
such indemnification or advancement. Such agreement by Dole will not be deemed
to impair any other obligation of Dole respecting indemnification of you
otherwise arising out of this or any other agreement or promise of Dole or under
our certificate of incorporation or by-laws.

2

--------------------------------------------------------------------------------


        6.    Binding Agreement.    This Agreement will be binding upon and
inure to the benefit of you and Dole and will be enforceable by your personal or
legal representatives or successors. If you die during a Protected Period while
any amounts would still be payable to you under this Agreement at the time of
your death, then such amounts will be paid to your estate, or such rights will
remain exercisable by your estate, respectively, in accordance with the terms of
this Agreement. This Agreement will not otherwise be assignable by you.

        7.    Successors.    This Agreement will inure to and be binding upon
Dole's successors, including, without limitation, any successor to all or
substantially all of Dole's business and/or assets. Dole will require any such
successor to all or substantially all of the business and/or assets of Dole by
sale, transfer, merger (where Dole is not the surviving corporation),
consolidation, recapitalization, reorganization, lease, distribution, spin-off
or otherwise, to expressly assume in writing this Agreement, unless it is
assumed by operation of law. This Agreement will not otherwise be assignable by
Dole.

        8.    Arbitration.    Any controversy or claim arising out of or
relating to this Agreement, or the breach thereof, will be submitted to final
and binding arbitration, to be held in Los Angeles County, California, before a
single arbitrator, in accordance with California Civil Procedure Code §§ 1280 et
seq. The arbitrator will be selected by mutual agreement of you and us or, if
you and we cannot agree, then by striking from a list of arbitrators supplied by
the American Arbitration Association. The arbitrator will issue a written
opinion revealing, however briefly, the essential findings and conclusions upon
which the arbitrator's award is based. Judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction. We will pay the
arbitrator's fees and arbitration expenses and any other costs associated with
the arbitration hearing. You and we will each bear our respective deposition,
witness, expert and attorneys' fees and other expenses as and to the same extent
as if the matter were being heard in court. If, however, any party prevails on a
statutory claim that affords the prevailing party attorneys' fees and costs, or
if there is a written agreement providing for fees and costs, then the
arbitrator will award reasonable fees to the prevailing party in accordance with
the statute or the written agreement, as appropriate. Any dispute as to the
reasonableness of any fee or cost will be resolved by the arbitrator. Nothing in
this section 8 will affect your or our ability to seek from a court injunctive
or equitable relief.

        9.    Confidentiality.    Except as may be necessary to enter or execute
judgment upon an arbitration award or to the extent required by applicable law,
all claims, defenses and proceedings (including, without limitation, the
existence of a controversy, the fact that there is an arbitration proceeding and
the content of the pleadings, papers, orders, hearings, trials or awards in the
arbitration) will be treated in a confidential manner by the arbitrator, the
parties and their counsel, each of their agents and employees and all others
acting on behalf of or in concert with them. Any controversy relating to the
arbitration, including, without limitation, any action to prevent or compel
arbitration or to confirm, correct, vacate or otherwise enforce an arbitration
award, will be filed under seal with the court, to the extent permitted by law.

        10.    Restraint on Alienation.    None of your benefits, payments,
proceeds or claims under this Agreement will be subject to any claim of any
creditor and, in particular, the same will not be subject to attachment or
garnishment or other legal process by any creditor, nor will you have any right
to alienate, anticipate, commute, pledge, encumber or assign any of the benefits
or payments of proceeds that you may expect to receive, contingently or
otherwise, under this Agreement. Notwithstanding the preceding sentence,
benefits that are in pay status may be subject to a garnishment or wage
assignment or authorized or mandatory deductions made pursuant to a court order,
a tax levy or applicable law or your elections.

        11.    Termination Prior to Change of Control Date.    Notwithstanding
section 14, but subject to the last sentence of section 1(a), if, prior to the
first Change of Control Date, your employment with Dole

3

--------------------------------------------------------------------------------


terminates, then all of your rights under this Agreement terminate, and this
Agreement will be deemed to have been terminated on the date of your
termination.

        12.    Strict Compliance; Severability; Integration.    Your or our
failure to insist upon strict compliance with any provision of this Agreement or
the failure to assert any right you or Dole may have hereunder, including,
without limitation, your right to terminate for Good Reason or our right to
terminate for Cause, will not be deemed to be a waiver of such provision or
right with respect to any subsequent lack of compliance, or of any other
provision of or right under this Agreement. The invalidity or unenforceability
of any provision of this Agreement will not affect the validity or
enforceability of any other provision of this Agreement. This Agreement contains
the entire agreement between you and Dole with respect to the subject matter
hereof and supersedes, with respect to the subject matter hereof, all prior or
contemporaneous agreements, understandings and negotiations, whether oral or
written, between you and Dole, including without limitation any employment
agreement, change of control agreement, offer letter or other agreement, if any;
and any such employment agreement, change of control agreement, offer letter or
other agreement, if any, shall be null and void to the extent it provides for
any payment or benefit to you contingent upon the occurrence (alone or with
other events) of a Change of Control or an event that is otherwise deemed to be
comprehended by the term "change of control." You and Dole acknowledge and agree
that no representations, inducements, promises or agreements, orally or
otherwise, have been made by you or Dole regarding the subject matter hereof
that are not contained in this Agreement, and that no other agreement, statement
or promise not contained herein shall be valid or binding with respect to the
subject matter hereof.

        13.    Choice of Law:    This Agreement is made in, and will be governed
by, the laws of the State of California, without regard to the choice of laws or
conflict of laws principles or rules of the State of California or of any other
jurisdiction.

        14.    Modification or Termination of this Agreement:    After the first
Change of Control Date, this Agreement may only be modified or terminated by a
writing signed by both you and us. Before the first Change of Control Date, we
may unilaterally modify or terminate this Agreement, but such unilateral
modification or termination will not be effective until the second anniversary
of the date on which we first give you express written notice of the unilateral
modification or termination (the "Modification Effective Date"); provided,
however, that the unilateral modification or termination shall never become
effective if (1) a Change of Control Date occurs before the Modification
Effective Date and (2) your employment is terminated during the Protected Period
in respect of such Change of Control Date. Nothing in this section 14 shall in
any way eliminate, diminish or restrict the effect of section 11. This Agreement
shall continue in full force and effect until it is terminated in accordance
with the terms of this Agreement.

        15.    Notices.    All notices and other communications under this
Agreement must be in writing and must be given by hand delivery to the other
party, by reputable overnight courier or by registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

If to you:

If to Dole:
Dole Food Company, Inc.
One Dole Drive
Westlake Village, California 91362-7300
Attention: President

4

--------------------------------------------------------------------------------



or to such other address as either party will have furnished to the other in
writing in accordance herewith. Notice and communications will be effective when
actually received by the addressee.

        Please indicate your acceptance of and agreement to the terms of this
Change of Control Agreement by signing and dating below, where indicated, and
returning a signed copy to us.

Sincerely,    
DOLE FOOD COMPANY, INC.
 
 
By:
 
 
 
     

--------------------------------------------------------------------------------

   
Title:
 
 
 
     

--------------------------------------------------------------------------------

   
Agreed and Accepted:
 
 


--------------------------------------------------------------------------------


 
  Date:            

--------------------------------------------------------------------------------

   

5

--------------------------------------------------------------------------------

APPENDIX 1
Definitions

        "Accrued Obligations" shall mean the sum of (1) your annual base salary
through the date of Termination to the extent not theretofore paid and (2) any
compensation previously deferred by you (together with any accrued interest or
earnings thereon) pursuant to outstanding elections and/or any accrued vacation
pay or paid time off, in each case to the extent not theretofore paid; provided,
that if your employment is Terminated by us for Cause, other than your death,
the date of Termination, for purposes of this definition of Accrued Obligations,
shall be deemed to be the date on which Notice of Termination was given.

        "Affiliate" shall have the meaning ascribed in Rule 12b-2 promulgated
under the Exchange Act.

        "Associate" shall have the meaning ascribed in Rule 12b-2 promulgated
under the Exchange Act.

        "Change of Control" shall have the meaning set forth in Appendix 2.

        "Change of Control Date" shall mean the first date after the date of
this Agreement on which a Change of Control occurs, except as set forth in the
last sentence of Section 1(a).

        "David H. Murdock" shall mean David H. Murdock, a California resident,
who, on the date of this Agreement, is the Chairman and Chief Executive Officer
of Dole.

        "Disability" shall mean your absence from, or inability to perform
duties for, Dole on a full-time basis for 90 consecutive business days or 120
business days in any period of 180 business days as a result of mental or
physical illness or injury that is total and permanent, as determined by a
physician selected by us or our insurers and acceptable to you or your legal
representative (such agreement as to acceptability not to be withheld
unreasonably) and that is not susceptible to reasonable accommodation.

        "Notice of Termination" shall mean a written notice which (1) indicates
the specific termination provision in this Agreement relied upon, and (2) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of your employment under the
provision so indicated.

        "Termination by us for Cause," "Terminated by us for Cause" and "Cause"
shall mean Dole's termination of your employment with Dole (during a Protected
Period) pursuant (except under clause (e), below, in which case Dole need not
send a Notice of Termination) to a Notice of Termination given within 120 days
following our becoming aware of the occurrence of any one or more of the
following to the extent (in the case of clause (b) or (c) if remediable) not
remedied in a reasonable period of time after receipt by you of written notice
from us specifying such occurrence (any termination of your employment by Dole
that is not a Termination by us for Cause will be deemed to be a "Termination by
us other than for Cause"):

        (a)  You are convicted of, or plead guilty or nolo contendere to, a
felony;

        (b)  You commit an act of gross misconduct in connection with the
performance of your duties;

        (c)  You demonstrate habitual negligence in the performance of your
duties;

        (d)  You commit an act of fraud, misappropriation of funds or
embezzlement in connection with your employment by Dole;

        (e)  Your death; or

        (f)    Your Disability.

6

--------------------------------------------------------------------------------




        Notwithstanding the foregoing, you shall not be deemed to have been
Terminated by us for Cause under clauses (b)—(d) or (f) until the later to occur
of (i) the 30th day after Notice of Termination is given and (ii) the delivery
to you of a certified copy of a resolution duly adopted by the affirmative vote
of not less than a majority of the total number of our directors at a meeting
duly called and held (after reasonable notice to you), and at which you,
together with your counsel, were given an opportunity to be heard, finding that
one or more of the events described in clauses (b)—(d) or (f) above occurred,
and specifying the particulars thereof in detail; provided, however, we may
suspend you and withhold payment of your base salary, other compensation and
benefits from the date that Notice of Termination is given until the earliest to
occur of (i) Termination by us for Cause effected in accordance with the
foregoing procedures (in which case you shall not be entitled to your base
salary, other compensation or benefits for such period), (ii) a determination by
a majority of our directors that none of the events described in clauses (b)—(d)
or (f) above occurred (in which case you shall be reinstated and paid any of
your previously unpaid base salary, other compensation and benefits for such
period), or (iii) the 90th day after Notice of Termination is given (in which
case you shall be reinstated and paid any of your previously unpaid base salary,
other compensation and benefits for such period).

        "Termination by you for Good Reason" "Terminated by you for Good Reason"
and "Good Reason" means your resignation of employment with Dole (during the
Protected Period) within 120 days following the occurrence of one or more of the
following to the extent not remedied in a reasonable period of time after
receipt by Dole of written notice from you specifying such occurrence, without
your express written consent (any termination of your employment by you that is
not a Termination by you with Good Reason will be deemed to be a "Termination by
you other than for Good Reason"):

        (a)  Whether direct or indirect, a significant diminution of your
authority, duties, responsibilities or status inconsistent with and below those
held, exercised and assigned in the ordinary course during the 90 day period
immediately preceding the Change of Control Date, excluding any such significant
diminution that (i) begins prior, and ends on or prior, to the date on which a
Fundamental Transaction or Asset Sale becomes effective or is consummated that
constitutes a Change of Control, and (ii) results from the affirmative and
negative pre-closing operating covenants applicable to Dole contained in the
definitive transaction agreements providing for such Fundamental Transaction or
Asset Sale.

        (b)  The assignment to you of duties that are inconsistent (in any
significant respect) with, or that impair (in any significant respect) your
ability to perform, the duties customarily assigned to an executive holding the
position you held immediately prior to the Change of Control Date in a
corporation of the size and nature of Dole, or, if you were employed prior to
termination by a Subsidiary or business unit of the Corporation, in a subsidiary
or business unit of the size and nature of the Subsidiary or business unit of
the Corporation in which you were employed;

        (c)  Relocation of your primary office more than 35 miles from your
current office on the Change of Control Date;

        (d)  Any material breach by us of this Agreement or any other agreement
with you;

        (e)  The failure of a successor to Dole (in any transaction that
constitutes a Change of Control), to assume in writing our obligations to you
under this Agreement or any other agreement with you, if the same is not assumed
by such successor by operation of law;

        (f)    Any reduction in your base salary below your base salary in
effect on the Change of Control Date (or if your base salary was reduced within
180 days before the Change of Control Date, the base salary in effect
immediately prior to such reduction); or

        (g)  Any non de minimis reduction in your aggregate benefits and other
compensation ("Benefits"), provided that a reduction in the aggregate of not
more than 5% in aggregate Benefits in connection with across-the-board
reductions or modifications affecting similarly situated persons of comparable
rank in Dole or a combined organization shall not constitute Good Reason.

7

--------------------------------------------------------------------------------

APPENDIX 2
Additional Definitions

        "Change of Control" shall be deemed to occur if and as of the first day
that any one or more of the following conditions are satisfied, whether
accomplished directly or indirectly, or in one or a series of related
transactions:

        (1)  any "Person" (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the "Exchange Act")), other
than (a) David H. Murdock or (b) following the death of David H. Murdock, the
trustee or trustees of a trust created by David H. Murdock, becomes the
"Beneficial Owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing 20% or more of the
combined voting power of the Corporation's then outstanding securities;

        (2)  individuals who, as of the date hereof, constitute the Board of
Directors of the Corporation (the "Incumbent Board") cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual who becomes a director subsequent to the date hereof whose election,
or nomination for election by the Corporation's stockholders, was approved by a
vote of at least two-thirds of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, unless the individual's initial assumption of office occurs as a result
of either an actual or threatened election contest or other actual or threatened
tender offer, solicitation of proxies or consents by or on behalf of a Person
other than the Board;

        (3)  a reorganization, merger, consolidation, recapitalization, tender
offer, exchange offer or other extraordinary transaction involving Dole (a
"Fundamental Transaction") becomes effective or is consummated, unless: (a) more
than 50% of the outstanding voting securities of the surviving or resulting
entity (including, without limitation, an entity ("parent") which as a result of
such transaction owns the Corporation or all or substantially all of the
Corporation's assets either directly or through one or more subsidiaries)
("Resulting Entity") are, or are to be, Beneficially Owned, directly or
indirectly, by all or substantially all of the Persons who were the Beneficial
Owners of the outstanding voting securities of the Corporation immediately prior
to such Fundamental Transaction (excluding, for such purposes, any Person who is
or, within two years prior to the consummation date of such Fundamental
Transaction, was, an Affiliate or Associate (other than an Affiliate of Dole
Food Company, Inc. immediately prior to such consummation date) (as each of
Affiliate and Associate are defined in Rule 12b-2 promulgated under the Exchange
Act) of a party to the Fundamental Transaction) in substantially the same
proportions as their Beneficial Ownership, immediately prior to such Fundamental
Transaction, of the outstanding voting securities of the Corporation and
(b) more than half of the members of the board of directors or similar body of
the Resulting Entity (or its parent) were members of the Incumbent Board at the
time of the execution of the initial agreement providing for such Fundamental
Transaction.

        (4)  A sale, transfer or any other disposition (including, without
limitation, by way of spin-off, distribution, complete liquidation or
dissolution) of all or substantially all of the Corporation's business and/or
assets (an "Asset Sale") is consummated, unless, immediately following such
consummation, all of the requirements of clauses (3)(a) and (3)(b) of this
definition of Change of Control are satisfied, both with respect to the
Corporation and with respect to the entity to which such business and/or assets
have been sold, transferred or otherwise disposed of or its parent (a
"Transferee Entity").

        The consummation or effectiveness of a Fundamental Transaction or an
Asset Sale shall be deemed not to constitute a Change of Control if more than
50% of the outstanding voting securities of

8

--------------------------------------------------------------------------------

the Resulting Entity or the Transferee Entity, as appropriate, are, or are to
be, Beneficially Owned by David H. Murdock.

        "Corporation" shall mean Dole Food Company, Inc., a Delaware
corporation, and its successors. For purposes of this definition of Corporation,
after the consummation of a Fundamental Transaction or an Asset Sale, the term
"successor" shall include, without limitation, the Resulting Entity or
Transferee Entity, respectively.

        "Dole" shall mean the Corporation and/or its Subsidiaries.

        "Subsidiary" shall mean any corporation or other entity a majority or
more of the outstanding voting stock or voting power of which is beneficially
owned directly or indirectly by the Corporation.

9

--------------------------------------------------------------------------------

Exhibit A
Amount of Severance Pay and Benefits Following Qualified Termination

        If a Qualified Termination occurs, Dole will pay you (except as provided
below) the following, no later than 90 calendar days after the date of
Termination (or 90 days after the Change of Control becomes effective or is
consummated, if you have a Qualified Termination pursuant to the last sentence
of Section 1(a) of the Agreement):

        (a)  An amount in cash equal to two times your annual base salary as of
the date of Termination (or if your annual base salary was reduced within
180 days before the Change of Control Date, the annual base salary in effect
immediately prior to such reduction);

        (b)  An amount in cash equal to two times your target bonus as of the
date of Termination (or if your target bonus was reduced within 180 days before
the Change of Control Date, the target bonus in effect immediately prior to such
reduction);

        (c)  An amount in cash equal to two times $10,000, in lieu of any other
health and welfare benefits (including medical, life, disability, accident and
other insurance or other health and welfare plans, programs, policies or
practices or understandings) and other taxable perquisites and fringe benefits
to which you or your family may have been entitled.

        (d)  An amount in cash equal to the pro rata portion of the greater of
(i) your target benefits under our Long Term Incentive Plan (the "LTIP") and
(ii) your actual benefits under the LTIP;

        (e)  An amount in cash equal to the aggregate amount of the Accrued
Obligations;

        (f)    An amount in cash equal to the pro rata portion of your target
bonus for the fiscal year in which the date of Termination occurs; and

        (g)  An amount in cash equal to any reimbursement for outstanding
reimbursable expenses.

        "Pro rata portion" in clauses (d) and (f), above, means pro rata with
respect to the portion of the relevant time period that has elapsed prior to the
date of Termination.

        If a Qualified Termination occurs pursuant to the last sentence of
Section 1(a) of the Agreement, then, notwithstanding anything to the contrary
provided in any plans or agreements of Dole pursuant to which you were granted
options to purchase shares of Dole's common stock, any period of time set forth
in such plans or agreements in which you must exercise your options shall not
begin to run until the earlier to occur of (x) the consummation or effectiveness
of the Fundamental Transaction or the Asset Sale and (y) 270 days after the date
of Termination.

        Notwithstanding anything to the contrary provided in any plans or
agreements of Dole pursuant to which you were granted options to purchase shares
of Dole's common stock, all of your unvested options granted pursuant to such
plans or agreements (whenever granted) shall be deemed to vest immediately prior
to the first time that one or both of the following conditions are satisfied:
(i) a Change of Control occurs; or (ii) the shares of common stock of the
Corporation are not listed on either the New York Stock Exchange or the National
Market System of the Nasdaq Stock Market (or any successor to such entities),
and neither the Board of Directors of Dole nor any committee thereof nor any
other Person shall have any discretion, right or power whatsoever to block,
delay or impose any condition upon such vesting. For the avoidance of doubt and
not by way of limitation of the foregoing, if a Qualified Termination occurs
pursuant to the last sentence of Section 1(a) of this Agreement, all of your
unvested options shall vest hereunder immediately prior to the effectiveness or
consummation of the Fundamental Transaction or the Asset Sale but not at any
earlier time.

        We will furnish you for six years following your Qualified Termination
with Directors and Officers Insurance, or other liability insurance as is
reasonable and customary, insuring you against all insurable

10

--------------------------------------------------------------------------------


events arising from or relating to alleged acts or omissions pertaining in any
way to your activities as an agent, employee, officer or director of Dole or in
any other capacity on behalf of or at the request of Dole, such insurance to
have policy limits aggregating not less than $40 million and otherwise to be in
substantially the same form and to contain substantially the same terms,
conditions and exceptions as the liability insurance policies provided for
Directors and Officers of Dole in force from time to time, provided that such
terms, conditions and exceptions will not be, in the aggregate, materially less
favorable to you than those in effect on the date of this Agreement and provided
that such insurance can be obtained on commercially reasonable terms.

        Your severance pay and benefits listed above and/or those provided to
you under other agreements, plans or arrangements with Dole, are subject to
adjustment as provided in Exhibit B. The adjustments are related to special
taxes that may be imposed on you and/or us if the severance amounts and benefits
you receive constitute so-called "excess parachute payments" under the tax laws.
These tax laws and the IRS rules and regulations that implement the laws are
highly complex, so we will not attempt to summarize them for you.

        In the event that you have an employment contract or any other agreement
with Dole or participate in any other plan or program that entitles you to
severance payments upon the termination of your employment with Dole, the amount
of any such severance payments will be deducted from the payments to be made to
you under this Agreement. All benefits under this Agreement also will be reduced
by the amount paid to you under any United States, foreign or state statute,
law, rule or regulation that requires a formal notice period, pay in lieu of
notice (including but not limited to WARN Act payments), termination, indemnity,
severance payments or similar payments or entitlements related to service, other
than unemployment or social security benefits provided in the United States.

11

--------------------------------------------------------------------------------

Exhibit B
Adjustment to Severance Pay and Benefits

        1.    Adjustments.    If any payments or benefits under this Agreement,
after taking into account all other payments or benefits (including, without
limitation, the acceleration of vesting of stock options) to which you are
entitled from Dole, or any affiliate thereof (a "Payment"), are more likely than
not to result in a loss of a deduction to Dole by reason of Section 280G of the
United States Internal Revenue Code or any successor provision to that section,
such Payment will be reduced to the extent required to avoid such loss of
deduction.

        2.    Determinations.    All determinations required to be made under
this Exhibit B, including without limitation the determination of whether any
benefit or Payment would result in a loss of a deduction by reason of
Section 280G, the calculation of the value of any such benefit or Payment and
whether any benefit or Payment constitutes reasonable compensation, will be
made, at our option, by Dole's independent auditors or a nationally recognized
executive compensation consulting firm (the "Accounting Firm"). The Accounting
Firm will provide detailed supporting calculations both to Dole and you within
15 business days of the receipt of notice from you that there has been a
Payment, or such earlier time as is requested by Dole. If the Accounting Firm is
serving as accountant or auditor for the Person effecting the Change of Control,
Dole will appoint another nationally recognized accounting firm to make these
required determinations (which accounting firm will then be referred to as the
Accounting Firm). All fees and expenses of the Accounting Firm will be borne
solely by Dole. Any such determinations by such accounting firm will be binding
on you and Dole.

12

--------------------------------------------------------------------------------

Exhibit C
Form of General Release Agreement

        THIS GENERAL RELEASE AGREEMENT (this "Agreement"), by and
between                        (the "Executive") and Dole Food Company, Inc.,
and its subsidiary and affiliate corporations (collectively, the "Company"),
with reference to the following facts:

        1.    Date of Termination.    Executive's employment with the Company
will be terminated effective                        ,             ("date of
Termination").

        2.    Payment Contingent upon Release.    Executive understands that
Company's obligation to make the payments provided for in the Change of Control
Agreement dated as of                        ,             (the "Change of
Control Agreement") between Executive and the Company, is conditioned upon
Executive's execution of this release within 90 days after the date of
Termination and non-revocation of this release in accordance with the terms
hereof.

        3.    Payment Amount.    Executive further understands that by signing
this Agreement, Company shall pay Executive a lump sum payment
of                        , less payroll and other deductions required by law
and authorized by the terms of the Change of Control Agreement.

        4.    Return of Company Property.    Executive shall immediately return
to the Company all property of the Company, including computer and other
electronic equipment, computer passwords, telephones, pagers, etc., in his
possession or control.

        5.    Satisfaction and Release of All Obligations Owed.    Except for
those obligations created by this Agreement, and except as provided below,
Executive understands and agrees that, by signing this Agreement, Executive
acknowledges full and complete satisfaction of and is releasing and discharging
and promising not to sue the Company, its divisions, subsidiaries, affiliates,
past and present and each of them as well as its and their directors, officers,
stockholders, representatives, assignees, successors, agents and Executives,
past and present, and each of them (individually and collectively, "Releasees"),
from and with respect to any and all claims, wages, stock, vacation pay, paid
time off, bonuses, employee benefits, separation pay, or any other compensation,
employment perquisites or benefits, demands, rights, liens, agreements, suits,
obligations, debts, costs, expenses, attorneys' fees, damages, judgments, orders
and liabilities of any kind, known or unknown, suspected or unsuspected, and
whether or not concealed or hidden, arising out of or in any way connected with
Executive's employment with, or the termination of Executive's employment with,
the Company, including but in no way limited to any act or omission committed or
omitted prior to the date of execution of this Agreement. This includes but is
in no way limited to any claim under Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act of 1967, as amended ("ADEA"), the
Executive Retirement Income Security Act of 1974 (except for vested benefits, if
any), the Americans with Disabilities Act, California Fair Employment and
Housing Act, or any other foreign law, federal, state or local law, regulation,
constitution or ordinance. Nothing in this release shall affect Executive's
ability to pursue COBRA rights, and Company acknowledges the Executive will
pursue his election to convert coverages as permitted under COBRA. Further,
nothing in this Release shall affect Executive's rights under any qualified
retirement plans, supplemental retirement plans, deferred compensation plans or
stock option plans of the Company, and Executives rights under such plans shall
be governed by the terms of such plans.

        6.    Release of Liability Related to Termination.    Except for those
obligations created by this Agreement, and except as provided below, the Company
hereby acknowledges full and complete satisfaction of and releases and
discharges and covenants not to sue Executive from and with respect to any and
all claims, demands, rights, liens, agreements, suits, obligations, debts,
costs, expenses, attorneys' fees, damages, judgments, orders and liabilities of
any kind, known or unknown, suspected or unsuspected, and whether or not
concealed or hidden, arising out of or in any way connected with

13

--------------------------------------------------------------------------------


Executive's employment with, or the termination of Executive's employment with,
the Company, including but in no way limited to any act or omission committed or
omitted prior to the date of execution of this Agreement, provided however, that
this general release of Executive shall not extend to any claims against
Executive which arise out of facts which are finally adjudged by a court of
competent jurisdiction to be a willful breach of fiduciary duty or a crime under
any federal, state, or local statute, law, ordinance or regulation. At this
time, no such claim exists to the Company's knowledge.

        7.    Covenants.    The parties covenant and affirm that neither of them
has caused or permitted to be filed any claim, charge, suit, complaint, action,
cause of action, or proceeding of any kind in any forum against the Releases or
the Executive. The parties further covenant and affirm that they have not made
any assignment and will make no assignment of any claims, demands or causes of
action released herein and will not file, refile, initiate, or cause to be
filed, refilled or initiated any claim, charge, suit, complaint, action or cause
of action based upon, arising out of, or relating to any claim, demand, or cause
of action released herein, nor shall the parties participate, assist or
cooperate in any claim, charge, suit, complaint, action or proceeding regarding
the Releasees or the Executive, whether before a court, administrative agency,
arbitrator or other tribunal, unless required to do so by law.

        8.    Waiver of Section 1542.    Except as provided in this Agreement,
it is both parties' intention in signing this Agreement that it should be
effective as a bar to each and every claim, demand and cause of action stated
above. In furtherance of this intention, each party hereby expressly waives any
and all rights and benefits conferred upon it by the provisions of Section 1542
of the California Civil Code or any similar law in any other jurisdiction.
Section 1542 provides: "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING
THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT
WITH THE DEBTOR."

        9.    Waiver of ADEA Rights.    Executive understands and agrees that,
by signing this Agreement, Executive is waiving any and all rights or claims
that Executive may have arising under the ADEA, which have arisen on or before
the date of execution of this Agreement. Executive further understands and
agrees that (i) in return for this Agreement, Executive will receive
compensation beyond that which Executive was already entitled to receive before
entering into this Agreement, (ii) Executive is hereby advised in writing by
this Agreement to consult with an attorney before signing this Agreement,
(iii) Executive has been provided a full and ample opportunity to study this
Agreement, including a period of at least twenty-one (21) days, within which to
consider it, (iv) to the extent that Executive takes less than twenty-one
(21) days within which to consider this Agreement prior to execution, Executive
acknowledges that he has had sufficient time to consider this Agreement with his
counsel and that he expressly, voluntarily and knowingly waives any additional
time; and (v) Executive was informed that Executive has seven (7) days following
the date of signing of this Agreement in which to revoke this Agreement by
delivering a written, signed revocation to Vice-President—Human Resources, Dole
Food Company, Inc., One Dole Drive, Westlake Village, CA 91362, before the
expiration of seven (7) days.

        10.    Confidential Information; No Solicitation.    Executive
acknowledges that during Executive's employment with the Company, Executive has
had access to confidential and proprietary business information that is the
property of the Company, the disclosure or utilization of which would cause
substantive and irreparable harm, loss of goodwill and injury to the Company.
Executive acknowledges that Executive has returned to the Company all such
confidential and proprietary business information in Executive's possession,
custody or control, as well as all files, memoranda, records, documents,
computer records, copies of the foregoing, and other such information related to
the Company in Executive's possession, custody or control. Executive further
agrees not to disclose or utilize any such confidential or proprietary business
information in the future.

14

--------------------------------------------------------------------------------


        11.    Waiver of Claims for Damages.    Each party agrees that by this
Agreement it waives any claim for damages incurred at any time after the date of
this Agreement because of alleged continuing effects of any alleged wrongful or
discriminatory acts or omissions involving any Releasee, or the Executive, as
applicable, which occurred on or before the execution of this Agreement and any
right to sue for injunctive relief against the alleged acts or omissions
occurring prior to the date of this Agreement.

        12.    Severability.    The parties understand and agree that if any
provision of this Agreement shall, for any reason, be adjudged by any court of
competent jurisdiction to be invalid or unenforceable, such judgment shall not
affect, impair, or invalidate the remainder of this Agreement, but shall be
confined in this operation to the provision of this Agreement directly involved
in the controversy in which such judgment shall have been rendered.

        13.    Arbitration of Disputes.    

        (a)  Any controversy or claim arising out of or relating to this
Agreement, its enforcement, arbitrability or interpretation, or because of an
alleged breach, default, or misrepresentation in connection with any of its
provisions, or arising out of or relating in any way to the Executive's
employment or termination of the same, including, without limiting the
generality of the foregoing, any alleged violation of statute, common law or
public policy, shall be submitted to final and binding arbitration, to be held
in Los Angeles County, California, before a single arbitrator, in accordance
with California Civil Procedure Code §§ 1280 et seq. The arbitrator shall be
selected by mutual agreement of the parties or, if the parties cannot agree,
then by striking from a list of arbitrators supplied by the American Arbitration
Association. The arbitrator shall issue a written opinion revealing, however
briefly, the essential findings and conclusions upon which the arbitrator's
award is based. The Company will pay the arbitrator's fees and arbitration
expenses and any other costs associated with the arbitration hearing
(recognizing that each side bears its own deposition, witness, expert and
attorneys' fees and other expenses as and to the same extent as if the matter
were being heard in court). If, however, any party prevails on a statutory claim
which affords the prevailing party attorneys' fees and costs, or if there is a
written agreement providing for fees and costs, then the arbitrator may award
reasonable fees to the prevailing party. Any dispute as to the reasonableness of
any fee or cost shall be resolved by the arbitrator. Nothing in this paragraph
shall affect the Executive's or the Company's ability to seek from a court
injunctive or equitable relief.

        (b)  Except as may be necessary to enter judgment upon the award or to
the extent required by applicable law, all claims, defenses and proceedings
(including, without limiting the generality of the foregoing, the existence of a
controversy and the fact that there is an arbitration proceeding) shall be
treated in a confidential manner by the arbitrator, the parties and their
counsel, each of their agents, and employees and all others acting on behalf of
or in concert with them. Without limiting the generality of the foregoing, no
one shall divulge to any third party or Person not directly involved in the
arbitration the content of the pleadings, papers, orders, hearings, trials, or
awards in the arbitration, except as may be necessary to enter judgment upon an
award as required by applicable law. Any controversy relating to the
arbitration, including, without limiting the generality of the foregoing, to
prevent or compel arbitration or to confirm, correct, vacate or otherwise
enforce an arbitration award, shall be filed under seal with the court, to the
extent permitted by law.

        14.    Entire Understanding.    The parties understand that this
Agreement represents the entire agreement and understanding between the parties
and supersedes any prior or contemporaneous agreement, understanding or
negotiations respecting such subject. No change to or modification of this
Agreement shall be valid or binding unless it is in writing and signed by
Executive and a duly authorized officer of the Company.

15

--------------------------------------------------------------------------------

        15.    Governing Law.    This Agreement shall be governed and construed
under the applicable laws of the State of California.

        Executive affirms that Executive has read and understands this Agreement
and hereby agrees to voluntarily sign it. Executive declares under penalty of
perjury that the foregoing is true and correct.

        EXECUTED this            day of                        ,             ,
at                        .

 
   


--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

[Name]   Vice President, Dole Food Co., Inc.

16

--------------------------------------------------------------------------------



QuickLinks


CHANGE OF CONTROL AGREEMENT
